Citation Nr: 0412037	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-15 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for coronary artery disease 
as secondary to the service-connected disability of diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefit 
currently sought on appeal.


REMAND

Service connection is established for diabetes mellitus due 
to exposure to herbicides.  The veteran now seeks service 
connection, on a secondary basis, for coronary artery 
disease.  

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted, shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Specifically, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).   

In conjunction with a January 2002 VA examination, the 
examiner offered an opinion on whether the claimed coronary 
artery disease was proximately due to the veteran's service-
connected diabetes mellitus.  The examiner stated that "his 
diabetes has an adverse effect on his coronary artery disease 
and his lipid profile on an ongoing basis and, therefore, it 
clearly has a negative impact on his coronary disease, 
currently."

Based on a review of the evidence, the Board is unable to 
discern whether the veteran's coronary artery disease is 
aggravated or increased in severity by the veteran's service-
connected diabetes mellitus.  Further clarification by the 
examining physician in the form of an addendum is necessary 
in this regard.

Accordingly, the case is remanded to the RO via the Appeals 
Management Center in Washington, D.C. for the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C. §§  5102, 
5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159(b).  See also, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO is requested to forward the 
veteran's claims folder to the examiner who 
conducted the January 2002 VA heart 
examination, or another VA examiner if this 
individual is unavailable for an addendum. 
The examiner is requested again to review the 
claims folder in order to render an opinion 
as to the following:

Whether it is at least as likely as not 
that the veteran's coronary artery 
disease is aggravated or increased in 
severity by his service-connected 
diabetes mellitus.  

If another examination is deemed necessary by 
the examiner, it should be conducted.  The 
examiner's review of the claims folder should 
be so noted in the addendum.  A complete 
rationale for any opinion expressed also 
should be included.  

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue on appeal.  An appropriate period of 
time should be allowed for response.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



